DETAILED ACTION
Withdrawn Objections and Rejections
The rejection of claims 1, 2, 5, 6, 8, 9, 12, 13, 18, and 19 under 35 U.S.C. § 103 as being unpatentable over Schneebli (U.S. Pat. No. 6,197,572) in view of Elsener (U.S. Pat. No. RE39,566) and Woods (U.S. Pat. Appl. Pub. No. 2010/0081191).
Reasons for Allowance
Claims 1, 2, 5, 6, 8, 9, 12, 13, 18, and 19 are allowed solely for the reasons stated by the Patent Trial and Appeal Board (PTAB) in the Decision on Appeal dated 23 November 2021.  The examiner has no comment on the PTAB’s analysis or reasoning.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1, 2, 5, 6, 8, 9, 12, 13, 18, and 19 are allowed.  Claims 4, 7, and 10 were cancelled in the Amendment “E” and Response to Final Office Action with Request for After Final Consideration under AFCP 2.0 filed on 26 November 2019; claims 3 and 14 to 17 were cancelled in the Amendment “F” and Supplemental Response to Final Office Action filed on 23 January 2020; and claim 11 was cancelled in the Amendment “G” and Supplemental Response to Final Office Action filed on 20 March 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799